DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments

3.	Applicant’s arguments with respect to claims 15-33 have been considered but are moot in view of new grounds of rejections based on Ho (US 2017/0230820 A1) and Long (US 2019/0053040 A1).

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 15, 18-21, 23, 28-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Borse (US 2017/0164184 A1) in view of Ho (US 2017/0230820 A1).

		Regarding claim 15, Borse teaches an electronic device ([0035], “device”; Fig. 1 device 14) comprising: 
 	an integrated circuit (IC) card domain (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”) 
 	configured to store a first SIM profile and a second SIM profile ([0007], “SIM cards are being designed to accommodate multiple operator profiles (~first SIM profile and second SIM profile) on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”; Fig. 1, IC card domain (~SIM 10) stores a first SIM profile (~container A) and a second SIM profile (~container B); [0008], “profile container is an object containing a complete universal integrated circuit card ("UICC") file system”; [0023], “simultaneous operation of multiple subscription profiles on a single SIM”); and 
 	a communication domain coupled to the IC card domain via a physical interface (Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card and thus the MNO-A’s SIM (~IC card domain) access requires coupling (~via a pcb wiring – physical interface) between the communication domain (~wireless interface of device) and the IC card domain (~SIM); [0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card (~IC card domain) to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”), wherein the subscriber identity module (SIM) card (~IC card domain) is coupled to the communication domain (~wireless communication interface used for communicating with a communication network) via a pcb wiring (~physical interface) within a wireless device));  
 	wherein the IC card domain (Fig. 1, a single SIM 10 (~IC card domain)) is configured to: 
 	generate a first logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated first logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associate the first SIM profile with the first logical interface by providing a first logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	generate a second logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated second logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a second logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associate the second SIM profile with the second logical interface by providing a second logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”); and
 	wherein the communication domain is configured to ([0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”, wherein the user’s device contains the communication domain; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”, wherein the contemporary wireless devices comprise a communication domain for communicating with a communication network; [0007], “SIM cards are being designed to accommodate multiple operator profiles on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”, wherein communication between the carrier and the device requires the communication domain in the device): 
 	address the first SIM profile, using the first logical interface identifier, in 
parallel and independent from the second SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”; [0043], “Basic logical channel assignments 412a-c correspond to basic logical channels 414a-c that link to each active profile 440a-c on SIM 420”, wherein logic channel 414a (~first logical interface) is for profile 440a (~first SIM profile), logic channel 414b(~second logical interface) is for profile 440b (~second SIM profile), and logic channel 414c (~third logical interface) is for profile 440c (~third SIM profile). The active profile 440a (~first SIM profile) is addressed parallel and independent on logic channel 414a (~from the second SIM profile). The active profile 440b (~second SIM profile) is addressed parallel and independent on logic channel 414b (~from the first SIM profile). The active profile 440c (~third SIM profile) is addressed parallel and independent on logic channel 414c; [0023], “The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile”); and 
 	address the second SIM profile, using the second logical interface identifier, in parallel and independent from the first SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”; [0043], “Basic logical channel assignments 412a-c correspond to basic logical channels 414a-c that link to each active profile 440a-c on SIM 420”, wherein logic channel 414a (~first logical interface) is for profile 440a (~first SIM profile), logic channel 414b (~second logical interface) is for profile 440b (~second SIM profile), and logic channel 414c (~third logical interface) is for profile 440c (~third SIM profile). The active profile 440a (~first SIM profile) is addressed parallel and independent on logic channel 414a. The active profile 440b (~second SIM profile) is addressed parallel and independent on logic channel 414b (~parallel and independent from the first SIM profile). The active profile 440c (~third SIM profile) is addressed parallel and independent on logic channel 414c (~third logical interface); [0023], “The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile”); 
 	activate a new SIM profile using an administrator logical interface next to the first and second SIM profiles on the IC card domain, the administrator logical interface is independent of the first and second logical interfaces (administrative agent opens an administrative channel (~administrative logical interface) (see [0038]) to transfer data in incoming traffic including a SIM profile command (~profile activation command) from a carrier’s server (~administrator) (see [0044]); [0044], “a SIM profile activation (~activate a new SIM profile) request is received at the device. In one example, a particular application requests a dedicated SIM profile handler to active a particular profile. As another example, a carrier requests such an activation with a command issued from the carrier's server (~administrator)”; [0009], “activating the first profile using the second basic logical channel”; [0030], “A typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 is assigned (~associated) to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”, wherein the administrator logical interface, the first logical interface, and the second logical interface are each assigned a separate channel; [0038], “a profile handler receives incoming traffic and an administrative agent opens the channel (~administrator logical interface) corresponding to the application identifier or profile container identifier. The profile handler and/or the administrative agent maps the active profile to the application identifier in the incoming traffic and passes the command to the appropriate profile over the mapped channel”; [0023-0024], “simultaneous operation of multiple subscription profiles on a single SIM, managing communications by and through multiple active subscription profiles, and selection of an active profile for handling communications. The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile. In certain implementations, multiple containers or profiles are active at the same time (~a new SIM profile next to the first and second SIM profiles on the IC card domain)”); 
	generate a logical interface for the new SIM profile (assign (~generate) a logical channel (~logical interface) to an activated (~new) container (~SIM profile)) and associate a new logical interface identifier with the new SIM profile (see [0030], [0044], and [0045]); [0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~generate a logical interface for the new SIM profile) as a basic logical channel”; [0030], “if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b may be logical channel 03”); and 
 	store the new logical interface identifier ([0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~a new logical interface for the new SIM profile) as a basic logical channel”; [0030], “if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier)”, wherein logical interface identifiers including any new logical identifiers are stored for processing), 
 	wherein the IC card domain comprises an UICC (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”), and 
 	wherein two or more SIM profiles are stored on the UICC such that the IC card domain generates two or more respective logical interfaces (Fig. 1, a single SIM 10 (~containing UICC) stores two or more SIM profiles (~container A-C); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple (~two or more) active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”).
 	Borse does not explicitly teach that activating a new SIM profile is installing a new SIM profile.
	However, Ho teaches installing a new SIM profile ([0010],“an IMSI providing server, for storing a number of IMSIs and respective SIM profiles and downloading one IMSI and corresponding SIM profile to be installed in the IMSI managing device after receiving a request from the IMSI managing software”; [0026], “mobile device 100 has hardware of an IMSI managing device 110 … SIM cards may not carry IMSI and SIM profile until a set of IMSI and SIM profile are downloaded from a remote server and installed. Meanwhile, the IMSI managing device 110 may also include logic circuitry for dealing I/O of data in or out of itself”; Fig. 2, IMSI3 (~associated with new or another SIM profile) in addition to IMSI1 (~associated with first SIM profile) and IMSI2 (~associated with second SIM profile)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ho with the teaching of Borse in order to provide multiple services over mobile network based multiple IMSI management, help the MNO manage the OTT partners, and help the MNOs to provide improved service level and personalization to their customers (Ho [0008]).

	Regarding claim 18, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15,  
 	wherein the communication device comprises a modem (Borse Fig. 1, communication device 14 comprises a modem (~base band processor/modulator-demodulator) for wirelessly communicating with MNO-A (~mobile network operator A)). 
 
 	Regarding claim 19, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 18, 
 	wherein the modem is a baseband modem (Borse Fig. 1, communication device 14 comprises a modem (~base band processor/modulator-demodulator) for wirelessly communicating with MNO-A (~mobile network operator A); baseband processor is a chip in a cell phone that converts data into radio frequency signals which can then be transmitted over a radio access network and therefore, the wireless communication device 14 of Fig. 1 needs to contain the base band processor for communicating wirelessly with MNO-A (~mobile network operator A) via OTA (~Over the Air)). 
 
 	Regarding claim 20, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein there is one single physical interface between the IC card domain and the communication domain (Borse Fig. 1, a physical interface (~pcb wiring) between the IC card domain (~SIM 10) and the communication domain (~modem (modulator/demodulator) or base band processor)). 
 
	Regarding claim 21, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein the physical interface is a contact connection (Borse Fig. 1, a physical interface (~pcb wiring is a contact connection) between the IC card domain (~SIM 10) and the communication domain (~modem (modulator/demodulator) or base band processor)). 
 
	Regarding claim 23, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a direct or indirect reference (Borse [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier)”). 
 
	Regarding claim 28, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein the IC card domain (Borse Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”) is further configured to: 
	generate and associate an independent context to the first logical interface (Borse [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (~channel 00 is a context/resource independent from channel 03) (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03 (~channel 03 is a context/resource independent from channel 00)”; [0024], “multiple containers or profiles are active at the same time”); and 
 	generate and associate an independent context to the second logical interface (Borse [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (~channel 00 is a context/resource independent from channel 03) (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~channel 03 is a context/resource independent from channel 00)”; [0024], “multiple containers or profiles are active at the same time”). 
 
 	Regarding claim 29, Borse teaches a method of managing an electronic device ([0043], “a system for managing multiple active SIM profiles”; Fig. 1, device 14 comprising SIM 10 with multiple active SIM profiles), 
 	wherein the electronic device comprises an integrated circuit, IC, card domain (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”; Fig. 1, a single SIM 10 (~IC card domain)) 
	with a first SIM profile and a second SIM profile ([0007], “SIM cards are being designed to accommodate multiple operator profiles (~first SIM profile and second SIM profile) on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”; Fig. 1, IC card domain (~SIM 10) stores a first SIM profile (~container A) and a second SIM profile (~container B); [0008], “profile container is an object containing a complete universal integrated circuit card ("UICC") file system”; [0023], “simultaneous operation of multiple subscription profiles on a single SIM”), and 
	a communication domain ([0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”, wherein the user’s device contains the communication domain; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”, wherein the contemporary wireless devices comprise a communication domain for communicating with a communication network; [0007], “SIM cards are being designed to accommodate multiple operator profiles on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”, wherein communication between the carrier and the device requires the communication domain in the device), 
 	wherein the IC card domain and the communication domain are coupled via a physical interface (Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card and thus the MNO-A’s SIM (~IC card domain) access requires coupling (~via a pcb wiring – physical interface) between the communication domain (~wireless interface of device) and the IC card domain (~SIM); [0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card (~IC card domain) to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”), wherein the subscriber identity module (SIM) card (~IC card domain) is coupled to the communication domain (~wireless communication interface used for communicating with the communication network) via pcb wiring connections (~physical interface) within the wireless devices)), 
	the method comprising: 
 	generating a first logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated first logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associating the first SIM profile with the first logical interface by providing 
a first logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	generating a second logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated second logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a second logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associating the second SIM profile with the second logical interface by providing a second logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”);  
 	addressing the first SIM profile, using the first logical interface identifier, by the communication domain, in parallel and independent from the second SIM 
profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”; [0043], “Basic logical channel assignments 412a-c correspond to basic logical channels 414a-c that link to each active profile 440a-c on SIM 420”, wherein logic channel 414a (~first logical interface) is for profile 440a (~first SIM profile), logic channel 414b(~second logical interface) is for profile 440b (~second SIM profile), and logic channel 414c (~third logical interface) is for profile 440c (~third SIM profile). The active profile 440a (~first SIM profile) is addressed parallel and independent on logic channel 414a (~from the second SIM profile). The active profile 440b (~second SIM profile) is addressed parallel and independent on logic channel 414b (~from the first SIM profile). The active profile 440c (~third SIM profile) is addressed parallel and independent on logic channel 414c; [0023], “The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile”); and 
 	addressing the second SIM profile, using the second logical interface identifier, by the communication domain, in parallel and independent from the first SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”; [0043], “Basic logical channel assignments 412a-c correspond to basic logical channels 414a-c that link to each active profile 440a-c on SIM 420”, wherein logic channel 414a (~first logical interface) is for profile 440a (~first SIM profile), logic channel 414b (~second logical interface) is for profile 440b (~second SIM profile), and logic channel 414c (~third logical interface) is for profile 440c (~third SIM profile). The active profile 440a (~first SIM profile) is addressed parallel and independent on logic channel 414a. The active profile 440b (~second SIM profile) is addressed parallel and independent on logic channel 414b (~parallel and independent from the first SIM profile). The active profile 440c (~third SIM profile) is addressed parallel and independent on logic channel 414c (~third logical interface); [0023], “The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile”);  
 	activating a new SIM profile using an administrator logical interface next to the first and second SIM profiles on the IC card domain (administrative agent opens an administrative channel (~administrative logical interface) (see [0038]) to transfer data in incoming traffic including a SIM profile command (~profile activation command) from a carrier’s server (~administrator) (see [0044]); [0044], “a SIM profile activation (~activate a new SIM profile) request is received at the device. In one example, a particular application requests a dedicated SIM profile handler to active a particular profile. As another example, a carrier requests such an activation with a command issued from the carrier's server (~administrator)”; [0009], “activating the first profile using the second basic logical channel”; [0030], “A typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel”; [0038], “a profile handler receives incoming traffic and an administrative agent opens the channel (~administrator logical interface) corresponding to the application identifier or profile container identifier. The profile handler and/or the administrative agent maps the active profile to the application identifier in the incoming traffic and passes the command to the appropriate profile over the mapped channel”; [0023-0024], “simultaneous operation of multiple subscription profiles on a single SIM, managing communications by and through multiple active subscription profiles, and selection of an active profile for handling communications. The teachings of the present disclosure propose selecting each profile by container identifier and dynamically assigning logical channels for use by each active profile. In certain implementations, multiple containers or profiles are active at the same time (~a new SIM profile next to the first and second SIM profiles on the IC card domain)”); 
 	generating a logical interface for the new SIM profile (assign (~generate) a logical channel (~logical interface) to an activated (~new) container (~SIM profile)) and associate a new logical interface identifier with the new SIM profile (see [0030], [0044], and [0045]); [0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~generate a logical interface for the new SIM profile) as a basic logical channel”; [0030], “if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b may be logical channel 03”; [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”) and 
	associating a new logical interface identifier with the new SIM profile (activated (~new) profile (see [0044]) is associated (see [0040]) with a newly associated logical interface identifier (~for example “03” of logic channel (~logical interface) 03) (see [0030]); [0044], “a SIM profile activation (~activate a new SIM profile) request is received at the device. In one example, a particular application requests a dedicated SIM profile handler to active a particular profile. As another example, a carrier requests such an activation with a command issued from the carrier's server (~administrator)”; [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”); and 
 	storing the new logical interface identifier (logic channel identifier (for example channel “03”) of logic channel (~logic interface) associated with or assigned to container (~profile) is stored; [0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~a new logical interface for the new SIM profile) as a basic logical channel”; [0030], “if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier)”, wherein logical interface identifiers including any new logical identifiers are stored for processing), 
	wherein the first logical interface, the second logical interface, and the administrator logical interface are separate from each other, the administrator logical interface operating independently of the first and second logical interfaces ([0024], “multiple containers or profiles are active at the same time”, wherein the profiles and its associated logical channels (~logical interfaces) are separate and operating independently since they are active at the same time; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19) (~separate logical interfaces including the first, the second, and the administrator logical interfaces). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (~associated) (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 is assigned (~associated) to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”, wherein the administrator logical interface, the first logical interface, and the second logical interface are each assigned a separate channel). 
 	Borse does not explicitly teach that activating a new SIM profile is installing a new SIM profile.
	However, Ho teaches installing a new SIM profile ([0010],“an IMSI providing server, for storing a number of IMSIs and respective SIM profiles and downloading one IMSI and corresponding SIM profile to be installed in the IMSI managing device after receiving a request from the IMSI managing software”; [0026], “mobile device 100 has hardware of an IMSI managing device 110 … SIM cards may not carry IMSI and SIM profile until a set of IMSI and SIM profile are downloaded from a remote server and installed. Meanwhile, the IMSI managing device 110 may also include logic circuitry for dealing I/O of data in or out of itself”; Fig. 2, IMSI3 (~associated with new or another SIM profile) in addition to IMSI1 (~associated with first SIM profile) and IMSI2 (~associated with second SIM profile)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ho with the teaching of Borse in order to provide multiple services over mobile network based multiple IMSI management, help the MNO manage the OTT partners, and help the MNOs to provide improved service level and personalization to their customers (Ho [0008]).


 	Regarding claim 30, Borse in view of Ho teaches the method according to claim 29, 
 	comprising at least one of: 
 	after generating the first logical interface identifier, sending the first logical 
interface identifier to the communication domain (Borse Fig. 1, [0040], and [0030], SIM utilizing generated logic channel (~logical interface identifier - logical channel “00”) to transmit to an MNO-A (~mobile network operator) via a communication domain (~wireless communication interface) requires the communication domain (~wireless communication interface) to receive the channel information (~first logical interface identifier-logical channel “00”); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a first logical interface on a physical interface of device 14 (~cellular phone); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	after generating the second logical interface identifier, sending the second logical interface identifier to the communication domain. 
 
 	Regarding claim 31, Borse in view of Ho teaches the method according to claim 30, 
 	comprising at least one of: 
 	storing, by the communication domain, a first association of the first logical interface identifier and the first SIM profile (Borse Fig. 1, MNO-A (~mobile network operator A) communicates with container A (~first SIM profile) of SIM 10 via communication domain (~wireless interface of device 14) utilizing logical channel 00 (~first logical interface) having “00” first logical interface identifier and thus the communication domain (~wireless interface of device 14) needs to store the first association of the first logical interface identifier (~“00”) and the first SIM profile (~container A) in order to properly control/manage/route SIM profile access by the MNO-A (~mobile network operator A);  [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”);  
 	storing, by the communication domain, a second association of the second logical interface identifier and the second SIM profile.  

 	Regarding claim 33, Borse in view of Ho teaches a computer program product which is configured to, when being executed on a computer, cause the computer to perform the method as described in claim 29 (Borse [0050], “Aspects of the present disclosure are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatuses (including systems), and computer program products … These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the function(s) specified in the flowcharts or block diagram block(s)”). 



6.	Claims 16-17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, and further in view of Long (US 2019/0053040 A1).


		Regarding claim 16, Borse in view of Ho teaches the electronic device according to claim 15, 
 		wherein: 
 	upon having a deactivated SIM profile, by the IC card domain, dis-associating a logical interface identifier from the deactivated SIM profile (Borse only activated SIM profile (~profile) is associated with a logical interface (~channel) (~identified as a logical interface identifier (~logical channel identifier, for example “00”)), and thus not activated/deactivated SIM profile (~profile) is not associated/disassociated with a logical interface (~logical channel) (~logical interface identifier) (see [0045], [0044], and [0030]); Fig. 1, a single SIM 10 (~IC card domain); [0045], “device requests the SIM to associated a target active profile with a new channel (~logical interface identifier, for example, ”00” is a logical interface identifier of logical channel “00”) as a basic logical channel. In particular embodiments, this is a multi-step process that includes several commands and responses. For example, a select profile command is issued, followed by a manage channel command to assign a basic logical channel to the profile”; [0044], “a SIM profile activation request is received at the device.  In one example, a particular application requests a dedicated SIM profile handler to active a particular profile. As another example, a carrier requests such an activation with a command issued from the carrier's server”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is a logical interface identifier) is assigned to container 12a (~SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”); 
 		denying, by the IC card domain, a further request from the communication domain with respect to a dis-association of the logic interface identifier (Borse since the dis-association of the logic interface identifier (~non-assignment of logical channel) has already occurred, a request from the communication domain with respect to a dis-association of the logic interface identifier (~non-assignment of logical channel) cannot be fulfilled (~will be denied) since it’s already fulfilled (see [0045], [0044], and [0030]; Fig. 1, a single SIM 10 (~IC card domain)); and 
 		using, by the IC card domain, the dis-associated logical interface for a new request to generate a new logical interface (Borse the dis-associated logical interface (~not used logical channel) will be reused to connect to a newly activated profile (~container) (see [0030], [0044], and [0045]); [0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~generate a logical interface for the new SIM profile) as a basic logical channel”; [0030], “if basic logical channel 00 is assigned to container (~profile) 12a, then the basic logical channel (~logical interface) assigned to container (~profile) 12b may be logical channel (~logical interface) 03”, wherein not used channel (~logical interface) 03 will be assigned to container (~profile) 12b; Fig. 1, a single SIM 10 (~IC card domain)).
		The combination does not explicitly teach that the having a deactivated SIM profile is deactivating a SIM profile.
	 However, Long teaches deactivating a SIM profile ([0125], “terminal disables (~deactivates) the profile indicated by the identifier of the profile in the eUICC indicated by the identity of the eUICC”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Long with the teaching of Borse as modified by Ho in order to enable authentication of a terminal by a mobile network using a SIM card, and enable successful access to the mobile network using the SIM card (Long [0114]).

		Regarding claim 17, Borse in view of Ho, and further in view of Long teaches the electronic device according to claim 16, wherein the UICC is an embedded UICC (Borse Fig. 1, a single SIM 10 (~embedded UICC); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”).


 		Regarding claim 32, Borse in view of Ho teaches a mobile phone comprising the electronic device according to claim 15, 
		wherein upon having a deactivated SIM profile, by the IC card domain, dis-associating a logical interface identifier from the deactivated SIM profile (only activated SIM profile (~profile) is associated with a logical interface (~channel) (~identified as a logical interface identifier (~logical channel identifier, for example “00”)), and thus not activated/deactivated SIM profile (~profile) is not associated/disassociated with a logical interface (~logical channel) (~logical interface identifier) (see [0045], [0044], and [0030]); Fig. 1, a single SIM 10 (~IC card domain); [0045], “device requests the SIM to associated a target active profile with a new channel (~logical interface identifier, for example, ”00” is a logical interface identifier of logical channel “00”) as a basic logical channel. In particular embodiments, this is a multi-step process that includes several commands and responses. For example, a select profile command is issued, followed by a manage channel command to assign a basic logical channel to the profile”; [0044], “a SIM profile activation request is received at the device.  In one example, a particular application requests a dedicated SIM profile handler to active a particular profile. As another example, a carrier requests such an activation with a command issued from the carrier's server”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is a logical interface identifier) is assigned to container 12a (~SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”); 
 		denying, by the IC card domain, a further request from the communication domain with respect to a dis-association of the logic interface identifier (since the dis-association of the logic interface identifier (~non-assignment of logical channel) has already occurred, a request from the communication domain with respect to a dis-association of the logic interface identifier (~non-assignment of logical channel) cannot be fulfilled (~will be denied) since it’s already fulfilled (see [0045], [0044], and [0030]; Fig. 1, a single SIM 10 (~IC card domain)); and 
 		using, by the IC card domain, the dis-associated logical interface for a new request to generate a new logical interface (the dis-associated logical interface (~not used logical channel) will be reused to connect to a newly activated profile (~container) (see [0030], [0044], and [0045]); [0044-0045], “requests a dedicated SIM profile handler to active a particular profile (~newly activated SIM profile is a new SIM profile). As another example, a carrier requests such an activation with a command issued from the carrier's server. At step 520, the device requests the SIM to associated a target active profile with a new channel (~generate a logical interface for the new SIM profile) as a basic logical channel”; [0030], “if basic logical channel 00 is assigned to container (~profile) 12a, then the basic logical channel (~logical interface) assigned to container (~profile) 12b may be logical channel (~logical interface) 03”, wherein not used channel (~logical interface) 03 will be assigned to container (~profile) 12b; Fig. 1, a single SIM 10 (~IC card domain)).
		The combination does not explicitly teach that the having a deactivated SIM profile is deactivating a SIM profile.
	 However, Long teaches deactivating a SIM profile ([0125], “terminal disables (~deactivates) the profile indicated by the identifier of the profile in the eUICC indicated by the identity of the eUICC”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Long with the teaching of Borse as modified by Ho in order to enable authentication of a terminal by a mobile network using a SIM card, and enable successful access to the mobile network using the SIM card (Long [0114]).



7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, and further in view of Larsen (US 2007/0280262 A1).

	Regarding claim 22, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 21. 
 	The combination does not explicitly teaches wherein the physical connection is one of the group consisting of an ISO 7816 connection, an UART connection, an SPI connection, an I2C connection, or an I3C connection. 
	However, Larsen teaches wherein a physical connection is one of a group consisting of an ISO 7816 connection, an UART connection, an SPI connection, an I2C connection (“client station includes a Samsung S3C2500 microcontroller 40 with ARM940T RISC embedded. It also provides 10/100 Mbps Ethernet Controllers, a Memory Controller, I2C and GPI0s to communicate with a LAN chip, a SIM card reader and a ZD1201 Base-Band Processor”), or an I3C connection.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larsen with the teaching of Borse as modified by Ho in order to support multiple devices on a same bus by incorporating ack/nack functionality for improved error handling without needing to employ any additional select lines.

8.	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, and further in view of Agarwal (US 2017/0005942 A1).

	Regarding claim 24, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 23. 
 	The combination does not explicitly teach wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a node address. 
 	However, Agarwal teaches wherein at least one of a first logical interface identifier and a second logical interface identifier is configured as a node address ([0064], “each logical interface is assigned its own set of identifiers (e.g., IP addresses or overlay network identifier) that is unique within the network virtualization environment 100”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Borse as modified by Ho in order to reduce unnecessary network traffic, higher latency, lower throughput, and performance degradation (Agarwal [0002]). 

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, further in view of Agarwal, and further in view of Lu (US 2005/0259673 A1).

 	Regarding claim 25, Borse in view of Ho, and further in view of Agarwal teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 24. 
 	The combination of Borse and Ho does not explicitly teach wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a node address in the ISO 7816-3 protocol.
	However, Agarwal further teaches wherein at least one of a first logical interface identifier and a second logical interface identifier is configured as a node address ([0064], “each logical interface is assigned its own set of identifiers (e.g., IP addresses or overlay network identifier) that is unique within the network virtualization environment 100”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Borse as modified by Ho and Agarwal in order to reduce unnecessary network traffic, higher latency, lower throughput, and performance degradation (Agarwal [0002]). 
	The combination does not explicitly teach that the configured as a node address is configured as a node address in the ISO 7816-3 protocol.
	However, Lu teaches configuration as a node address in an ISO 7816-3 protocol ([0112], “mobile station 103 can assign the UICC 101 an IP address”; [0125], “the physical layer between the UICC 101 and the mobile station 103 is ISO 7816”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with the teaching of Borse as modified by Ho and Agarwal in order to have a reliable end-to-end communication between an integrated card (UICC) and a remote entity with minimal intervention of a wireless terminal and allow the integrated circuit card (UICC) to act as a node (Lu [0011]).

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, and further in view of Li (US 2010/0067899 A1).

 	Regarding claim 26, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15, wherein at least one of the first logical interface identifier and the second logical interface identifier comprises a pair of identifiers (Borse [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier comprising a pair of identifiers “0” and “0”) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier comprising a pair of identifiers “0” and “3”)”).
 	The combination does not explicitly teach that the pair of identifiers are each for one direction of communication. 
	However, Li teaches a pair of identifiers, each for one direction of communication ([0046], “identification scheme for … channels may pair the two directions of travel into one channel ID”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Borse as modified by Ho in order to enhance resiliency against network failures that include performing a sub-second restoration for high priority traffic that has experienced a single failure, and for a small percentage of mission critical traffic, the ability to restore after experiencing multiple failures (Li [0013]). 

11.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Ho, and further in view of Background of Tremlet (US 2014/0013406 A1).

 	Regarding claim 27, Borse in view of Ho teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 15. 
 	The combination of Borse and Ho does not explicitly teach wherein the electronic device comprises a secure element domain with a secure element, and wherein the IC domain is integrated in the secure element domain. 
	However, Background of Tremlet teaches wherein an electronic device comprises a secure element domain with a secure element, and wherein the IC domain is integrated in the secure element domain ([0011], “secure elements might be integrated module (SIM) card or a universal integrated circuit card (UICC), to create secure environments for trusted transactions”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Background of Tremlet with the teaching of Borse as modified by Ho in order to provide Logical separation of software execution is created in a trusted mode of operation for sensitive applications in addition to a normal mode for non-sensitive applications (Background of Tremlet [0011]).  
   
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643


/SAN HTUN/Primary Examiner, Art Unit 2643